State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: April 23, 2015                    519548
________________________________

In the Matter of WILLIAM LANE,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ANTHONY J. ANNUCCI, as Acting
   Commissioner of Corrections
   and Community Supervision,
                    Respondent.
________________________________


Calendar Date:   February 24, 2015

Before:   Lahtinen, J.P., McCarthy, Devine and Clark, JJ.

                             __________


     William Lane, Gowanda, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Franklin County)
to review, among other things, a determination of respondent
which found petitioner guilty of violating certain prison
disciplinary rules.

      Petitioner approached the desk of a correction officer,
demanded that the officer turn on the showers and then struck the
officer in the face with a closed fist. Petitioner was
thereafter charged in a misbehavior report with assaulting staff,
refusing a direct order, violent conduct and creating a
disturbance. Following a tier III disciplinary hearing, he was
found guilty as charged. The determination was affirmed upon
administrative appeal with a modified penalty, and this CPLR
                                 -2-                519548

article 78 proceeding ensued.1

      We confirm. The detailed misbehavior report, unusual
incident report, use of force report and hearing testimony
provide substantial evidence supporting the determination of
guilt (see Matter of Hyatt v Fischer, 118 AD3d 1192, 1192 [2014];
Matter of Blocker v Fischer, 107 AD3d 1285, 1286 [2013]).
Petitioner's claim of inconsistencies in the evidence created
credibility issues for the Hearing Officer to resolve (see Matter
of Hyatt v Fischer, 118 AD3d at 1192; Matter of Blocker v
Fischer, 107 AD3d 1285, 1286 [2013]). Moreover, contrary to
petitioner's assertion, the record confirms that he received
adequate employee assistance (see Matter of Castillo v Fischer,
120 AD3d 1493, 1493 [2014]) and, to the extent that he received
redacted documents, the Hearing Officer explained to petitioner
that such documents were confidential (see Matter of Martin v
Fischer, 109 AD3d 1026, 1027 [2013]).

      Finally, petitioner's remaining claims, to the extent that
they are preserved, have been considered and found to be lacking
in merit.

         Lahtinen, J.P., McCarthy, Devine and Clark, JJ., concur.




     1
        We note that, while petitioner asserts that his Freedom
of Information Law request for certain log book entries was
improperly denied, respondent has informed this Court that such
entries have now been provided to petitioner, thus rendering
petitioner's assertion moot (see Matter of Watson v New York
State Dept. of Corr. & Community Supervision, 108 AD3d 817, 818 n
[2013], lv dismissed 22 NY3d 914 [2013], lv denied 23 NY3d 902
[2014]).
                              -3-                  519548

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court